Citation Nr: 0313314	
Decision Date: 06/19/03    Archive Date: 06/24/03	

DOCKET NO.  95-41 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
degenerative and osteoarthritic changes of the cervical 
spine.  

2.  Entitlement to an evaluation in excess of 10 percent for 
hiatal hernia with gastroesophageal reflux.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to July 
1968, and from January 1982 to November 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia. 

In a decision of April 1998, the Board granted service 
connection for bilateral metatarsalgia, and denied a 
compensable evaluation for tinnitus.  In that same decision, 
the Board remanded for additional development the issues of 
service connection for a chronic eye disability, and 
increased evaluations for hiatal hernia (with esophageal 
reflux) and arthritis of the cervical spine.  

In a rating decision of May 1998, the RO effectuated the 
Board's grant of service connection for bilateral 
metatarsalgia, assigning a 10 percent evaluation effective 
from December 1, 1993, the date following the veteran's 
discharge.  

In a rating decision of September 1998, the RO granted 
service connection for diverticulosis and diverticulitis, to 
be evaluated in combination with the veteran's previously 
service-connected hiatal hernia with gastroesophageal reflux 
as a single disease entity.  

In a rating decision of September 2000, the RO granted a 
30 percent evaluation for degenerative and osteoarthritic 
changes of the cervical spine, effective from December 1, 
1993.  In that same decision, the RO granted a 10 percent 
evaluation for hiatal hernia with gastroesophageal reflux, 
once again, effective from December 1, 1993.  

In a rating decision of September 2002, the RO granted 
service connection (and a noncompensable evaluation) for a 
chronic eye disorder, specifically, ocular hypertension, 
effective from December 1, 1993.  Accordingly, the sole 
issues remaining before the Board are those of increased 
evaluations for degenerative and osteoarthritic changes of 
the cervical spine, and hiatal hernia with gastroesophageal 
reflux.  


REMAND

Upon review of this case, there exists some question as to 
the current severity of the veteran's service-connected 
disorder of the cervical spine, and hiatal hernia with 
gastroesophageal reflux.  

In that regard, the veteran last underwent a VA 
gastrointestinal examination for compensation purposes in 
June 2000, that is, three years ago.  While in August 1999, 
the veteran underwent magnetic resonance imaging of the 
cervical spine, an actual orthopedic examination of the neck 
was last conducted no more recently than December 1998, 
approximately four and a half years ago.  

Finally, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VA has promulgated regulations to implement the provisions of 
the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).

The Board finds that, despite the fact that this file was in 
the RO's possession until January 2003, the RO did not 
provide the veteran and his representative with either notice 
of the VCAA, or adequate notice of the information and 
evidence needed to substantiate his claims for increased 
ratings, and that this lack of notice constitutes a violation 
of his due process rights.  Under such circumstances, the 
case must be remanded to the RO in order that the veteran and 
his representative might be provided with such notice.

Accordingly, in light of the aforementioned, the case is 
REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for his hiatal hernia and 
gastroesophageal reflux subsequent to 
June 2000, the date of the veteran's most 
recent VA gastrointestinal examination.  
The RO should attempt to obtain all 
records identified, and incorporate any 
records received into the claims folder.  
The veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to the VA.  
If any records cannot be obtained, this 
should be documented in the claims folder 
and the veteran should be notified. 

2.  The veteran should then be afforded 
additional VA gastrointestinal and 
orthopedic examinations in order to more 
accurately determine the current severity 
of his service-connected hiatal hernia 
with gastroesophageal reflux, and 
degenerative/osteoarthritic changes of 
the cervical spine (C3-6).  All pertinent 
symptomatology and findings should be 
reported in detail.  

Following completion of the orthopedic 
examination, the orthopedic examiner 
should specifically comment as to the 
severity of any impairment of the 
veteran's cervical spine, to include 
limitation of motion, and any functional 
loss due to pain, on use or due to flare 
ups.  

Following completion of the 
gastrointestinal examination, the 
examining gastroenterologist should 
specifically comment as to whether the 
veteran currently experiences 
persistently recurrent epigastric 
distress with dysphagia, pyrosis, or 
regurgitation accompanied by substernal 
or arm or shoulder pain which is 
productive of a considerable impairment 
of the veteran's health.  Any symptoms of 
pain, vomiting, material weight loss, 
hematemesis, or melena accompanied by 
moderate anemia, or other symptom 
combinations productive of severe 
impairment of the veteran's health should 
likewise be described in detail.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
conduction and completion of their 
examinations.  A notation to the effect 
that this record review took place should 
be included in the report of each 
examiner.  . 

3.  The veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (West 2002), and in 
38 C.F.R. § 3.159 (2002) are fully 
complied with and satisfied.  After the 
veteran and his representative have been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), they 
should be given an opportunity to 
respond.  

4.  The RO should then review the 
veteran's claims for increased 
evaluations for service-connected 
degenerative and osteoarthritic changes 
of the cervical spine, and hiatal hernia 
with gastroesophageal reflux.  Should the 
veteran's claims remain denied, he and 
his representative should be issued a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until so notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




